Title: From George Washington to Jonathan Trumbull, Sr., 10 November 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters [White Plains] Novemr 10th 1776

I was yesterday favored with a Call from the Gentlemen appointed Commissioners from your State to arrange your Officers and to adopt some line of conduct for recruiting the Quota of men which you are to furnish.

In discussing this subject the gentlemen informed me that your Assembly, to induce their men to enlist more readily into the service, have passed a vote advancing their pay twenty shillings pr month over and above that allowed by Congress.
It is seldom that I interfere in the determinations of any public body, or venture to hold forth any opinion contrary to the decisions which they form; but upon this occasion, and being requested by the Commissioners to give my sentiments, I must take the liberty to mention (especially as the influence of that vote will be general and Continental) that according to my ideas and those of every general Officer I have consulted with, a more mistaken policy could not have been adopted, or one that would, in its consequences, more effectually prevent the great object Congress have in view, and which the situation of our affairs so loudly calls for, the levying of a new Army—That the advance allowed by your State may be the means of raising your own Quota of men sooner than it otherwise would, perhaps may be true; but when it is considered that it will be an effectual bar to the other States raising their Quotas—when it is certain that if their Quotas could be made up without this advance coming to their knowledge; that the moment they come to act with Troops who receive a higher pay, that jealousy, impatience and mutiny will immediately take place and occasion desertions, if not a total dissolution of the Army, it must be received in an injurious and fatal point of light. That Troops embarked in the same cause and doing the same duties will not long act together with harmony, for deficient pays must be obvious to every one. Experience has already proved it in this Army—Whether Congress will take up the matter and make the advance General is what I cannot undertake to determine; but I conceive there is but little probability of it, as the addition of a suit of cloathes to the former pay of the privates was long debated before it could be obtained.
I could enumerate many ill consequences which must arise from the measure, which are omitted for want of opportunity. Those I have mentioned I am persuaded will appear obvious to you upon reflection, and I trust as they were dictated by a firm regard to the service, that they will not only have your attention but your pardon. I have the honor to be in haste Sir your most obedient Servant

Go: Washington

